Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 1 of 15 PageID #: 26240



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 BARBARA MEIER, MADISON HOUGH,     §
 JASON HOUGH, GOVINDA HOUGH,       §
 TIFFANY YOUNG, SANDRA STOKES,     §
 YOLANDA McPHERSON, TROY HARVEY,   §
 BILL CROWELL, DIANE CREEL,        §
 LYNN CREEL, and JALISA GREEN,     §
                                   §
       Plaintiffs,                 §
                                   §
 v.                                §            Civil Action No.: 4:18-cv-00615-alm
                                   §
 UHS OF DELAWARE, INC.;            §
 UNIVERSAL HEALTH SERVICES, INC.;  §
 MAYHILL BEHAVIORAL HEALTH, LLC;   §
 SABAHAT FAHEEM;                   §
 KENNETH CHAD ELLIS;               §
 MILLWOOD HOSPITAL, LP;            §
 SEJAL MEHTA; GARY MALONE;         §
 BEHAVIORAL HEALTH MANAGEMENT,     §
 LLC d/b/a BEHAVIORAL HOSPITAL OF  §
 BELLAIRE; JAMAL RAFIQUE;          §
 HICKORY TRAIL HOSPITAL, LP;       §
 UNIVERSAL PHYSICIANS, P.A.;       §
 DR. SAYS LLC; MD RELIANCE, INC.;  §
 OFFICEWINSOME, LLC; YU-PO JESSE   §
 CHANG; QUINGGUO TAO; TIMOTHY TOM; §
 HARMANPREET BUTTAR; YUNG HUSAN §
 YAO; BEHAVIORAL HEALTH            §
 CONNECTIONS, INC.; WENDELL QUINN; §
 and JAN ARNETT,                   §
                                   §
       Defendants.                 §

                DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’
                  MOTION TO STRIKE DEFENDANTS’ EXPERTS
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 2 of 15 PageID #: 26241



        COME NOW, Defendants Universal Health Services, Inc., UHS of Delaware, Inc., Behavioral

 Health Connections, Inc., Jan Arnett, and Wendell Quinn (collectively, the “UHS Defendants”);

 Defendants Mayhill Behavioral Health, LLC, Millwood Hospital LP, Hickory Trail Hospital, LP, and

 Behavioral Health Management, LLC d/b/a Behavioral Hospital of Bellaire (collectively, the

 “Hospital Defendants”); Defendants Universal Physicians, P.A., Dr. Says, LLC, MD Reliance, Inc.,

 Officewinsome, LLC, and Yu-po Jesse Chang (collectively, the “Chang Defendants”); Defendant

 Qingguo Tao; Defendant Harmanpreet Buttar; Defendant Yung Husan Yao; Defendant Jamal

 Rafique; Defendant Sejal Mehta; Defendant Gary Malone; and Defendant Timothy Tom (all

 collectively, “Defendants”), by and through undersigned counsel, file this Joint Response to

 Plaintiffs’ Motion to Strike Defendants’ Experts, and would respectfully show the following:

                                        I.      ARGUMENTS

        Defendants have fully and properly complied with the expert disclosure requirements of Rule

 26 of the Federal Rules of Civil Procedure, as well as the admissibility and relevancy requirements

 of Rules 401 and 702 of the Federal Rules of Evidence. The issues raised by Plaintiffs are not issues

 of reliability or relevance; rather, they are issues better suited for cross-examination. Accordingly,

 this Court should deny Plaintiffs’ Motion to Strike Defendants’ Experts (Dkt. No. 482). Alternatively,

 if this Court finds Defendants’ disclosure insufficient, the four Geiserman factors weigh in favor of

 allowing Defendants to amend their disclosure. See Geiserman v. MacDonald, 893 F.2d 787, 791 (5th

 Cir. 1990).

 A.     Defendants’ Expert Disclosure Complied with the Applicable Rules.

        Federal Rule of Evidence 702 governs the admissibility of expert-witness testimony. One

 requirement for admissibility is that the expert's knowledge “will help the trier of fact to understand


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                   Page 2
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 3 of 15 PageID #: 26242



 the evidence or to determine a fact in issue.” Fed. R. Evid. 702. Essentially, this is a relevancy

 requirement. See id. Evidence is relevant under FRE 401 if it “has any tendency to make a fact more

 or less probable than it would be without the evidence” and “the fact is of consequence in

 determining the action.” Fed. R. Evid. 401. Rule 702 also requires that expert-witness testimony is

 “based on sufficient facts or data,” is the “product of reliable principles and methods,” and that the

 “expert has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702.

        1.      Dr. Stephen Burgher

        The objections Plaintiffs raise to the matters on which Dr. Burgher is expected to testify are

 premature at best, if not outright spurious. Any objection in this regard is only ripe for consideration

 on the basis of testimonial inquiry. Dr. Burgher is retained to address issues that include physician

 shortage, how and why this impacts availability of psychiatric professionals to evaluate patients in

 acute care hospitals, and why it is necessary for emergency physicians to out-source psychiatric care

 to other professionals/hospitals specializing in such care. He will address the process by which an

 emergency physician comes to the conclusion that a patient requires further psychiatric evaluation

 and care, and the method by which that care is secured.

        Plaintiffs do not object to Dr. Burgher's qualifications as they relate to the purpose for which

 he has been retained: to opine about the issues in emergency medicine as they relate to coordinating

 with outside psychiatric facilities. He is an emergency physician with decades of experience treating

 and evaluating patients in the emergency setting. As such, he is well versed in spotting possible

 psychiatric issues and securing further treatment and evaluation for those patients deemed to be in

 need of same. Dr. Burgher's retention was necessary to allow the jury to understand why outside

 psychiatric professionals, such as BHC, are often utilized by acute care hospital emergency


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                    Page 3
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 4 of 15 PageID #: 26243



 departments. This lawsuit is based on Plaintiffs' allegations which include the existence of

 some"scheme" to falsely diagnose completely mentally healthy individuals with psychiatric disorders,

 and that this allows the schemers to obtain an admission to a UHS hospital. As such, it is necessary

 for Defendants to retain an emergency physician to illuminate the jury as to why a hospital would call

 upon the expertise of those with additional psychiatric training.

        In each patient-Plaintiff's case (except for Mr. Crowell, brought directly to BHB from the

 emergency psychiatric evaluation department of Harris County, Ms. Meier, who was referred by her

 primary care physician, and Ms. Creel, initially a voluntary walk-in who expressed suicidal ideations

 to admissions staff and was involuntarily held) the Plaintiff presented to an acute care emergency

 department. Each Plaintiff was evaluated by an emergency physician, who directed each to a

 psychiatric facility for further evaluation and treatment. Dr. Burgher will opine as to the emergency

 room doctor's role in the care of individuals—such as seven of the Plaintiffs in this case—who

 present to an emergency department with either suicidal ideations, drug overdoses, suicide attempts,

 and/or bizarre behavior, and the physician's role in securing specialized evaluation and treatment for

 them. His testimony is relevant to the present suit, and will be helpful to the jury in understanding

 why each of these Plaintiffs presented to a UHS Hospital. It will be helpful to the jury to understand

 that physicians with extensive medical training—who are third-parties to this suit and not affiliated

 with UHS or any particular Defendant—deemed it necessary to send each Plaintiff to a psychiatric

 hospital for further stabilization and treatment.

        2.      Linda James

        Over the course of this lawsuit, Plaintiffs have alleged numerous instances of "fraud" and

 "forgery" in their medical records from UHS Hospitals. Accordingly, Defendants have retained an


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                  Page 4
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 5 of 15 PageID #: 26244



 expert in handwriting and forensic document review to rebut these allegations. Ms. James stated

 plainly in her report that she retained the right to examine the originals of the records if requested by

 Plaintiffs, and Plaintiffs are on notice of her opinions based on her review of the medical records in

 Hospital Defendants' possession at the time. Plaintiffs' citation to a non-binding New York case is

 not convincing; Ms. James' methodology and qualifications are laid out plainly in her report.

 Plaintiffs are free to lead Ms. James through each Plaintiff's entire record—at their expense—during

 deposition such that she may review each and every signature in the record for its veracity. To the

 extent that Plaintiffs believe that any additional records should be analyzed, then this is the subject

 for cross-examination. Plaintiffs raise no evidence-based objections to Ms. James' methodological

 proof, nor marshal proof from an expert source to the effect that this is an untenable approach to

 handwriting analysis.

        The report provided the methodologies and reasoning used to determine that Ms. Hough's,

 Ms. Creel's, and Ms. McPherson's signatures are likely their own signatures, as opposed to forgeries

 made by someone else. The jury can rely on those methodologies and reasoning, in conjunction with

 the other evidence introduced at trial, to determine for itself whether Ms. James' opinions are, in fact,

 accurate. It is sufficient that Ms. James used standard methodologies and relevant experience to

 determine whether the signatures were indeed true. In short, the report relied on sufficient facts and

 is the product of reliable methodology. As an expert in her field, Ms. James is entitled to weigh the

 data as she deems fit. Plaintiffs are entitled to test the conclusions in the report with vigorous

 cross-examination and to present rebuttal expert testimony to attack them. Ms. James' opinions are

 not based on unfounded data, and any problems that Plaintiffs have with these opinions can be

 addressed on cross-examination.


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                     Page 5
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 6 of 15 PageID #: 26245



         Regarding Ms. James terminology, which is the terminology prescribed in her field, Federal

 Rule of Evidence 703 provides for the admissibility of an expert's opinion if the sources underlying

 that opinion are “of a type reasonably relied upon by experts in the particular field in forming

 opinions or inferences upon the subject.” Fed. R. Evid. 703. Plaintiffs do not dispute that Ms. James'

 sources are laid out in her report, nor do they dispute that these sources are not a type reasonably

 relied upon by experts in her field. Accordingly, any issues with Ms. James' terminology and/or her

 sources is an issue best left for cross-examination. Primrose Operating Co. v. National Am. Ins., 382

 F. 3d 546, 562 (5th Cir. 2004) (“[a]s a general rule, questions relating to the bases and sources of an

 expert's opinion affect the weight to be assigned that opinion rather than its admissibility and should

 be left for the jury's consideration”).

         3.      Nurse Wanda McCarter

         The 5th Circuit has addressed the exact issue Plaintiffs raise with regard to Nurse McCarter:

         [T]he heart of Daubert is relevance and reliability. As long as some reasonable
         indication of qualifications is adduced, the court may admit the evidence without
         abdicating its gate-keeping function. After that, qualifications become an issue for the
         trier of fact rather than for the court in its gate-keeping capacity.

 Rushing v. Kansas City Southern Ry. Co., 185 F. 3d 496, 507 (5th Cir.1999).

         The record reveals that Nurse McCarter is qualified to opine as to the standard of care of a

 psychiatric nurse, and, specifically, a nurse practicing in a private psychiatric facility. Her report

 explains in detail how she based her nursing experience on her review of the care provided to

 Plaintiffs. She is a licensed nurse with extensive experience both practicing and educating in her

 field. Although she may have limited hands-on experience in Texas specifically, this is not a reason

 to strike her report and/or testimony. See Rushing, 185 F. 3d at 507. The standard of care of a

 psychiatric nurse is applicable to this case, and Nurse McCarter's CV spells out her decades of

 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                     Page 6
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 7 of 15 PageID #: 26246



 experience in the field, and her clinical work at the bedside of patients in inpatient private mental

 health facilities. The issues in this case are not Texas-specific, but relate to overall issues with patient

 care and treatment administered in psychiatric hospitals. Accordingly, her testimony and/or report

 should not be stricken.

         4.      Compensation and Signature

         Defendants do not concede Plaintiffs’ claim that Defendants are required to disclose in an

 initial designation what the expert was paid for his or her report. Indeed, this is contrary to Rule

 26(a)(2)(B)(vi), which requires only disclosure of “the compensation to be paid for the study and

 testimony in the case.” Fed. R. Civ. P. 26(a)(2)(B)(vi) (emphasis added). Defendants provided with

 their initial disclosures a copy of each expert’s fee schedule—including rate of compensation—which

 is sufficient to satisfy the Rule’s disclosure requirements. See Hupp v. San Diego County, No.

 12cv0492-GPC-RBB, 2014 U.D. Dist. Lexis 11892 at *7-8. WL 347602 (S.D. Cal. Jan. 30, 2014)

 (disclosure of an expert's fee schedule meets the Rule’s requirement).

         Additionally, there is no indication that Plaintiffs’ counsel ever followed up with defense

 counsel to ask that any perceived deficiencies be cured before filing their Motion to Strike. “While

 the better practice is for a party to provide complete expert disclosures within the court-imposed

 deadlines, it is also the better practice for counsel to ask opposing counsel for any missing items

 before filing a motion to exclude an expert on easily remedied technical deficiencies.” See Daggs v.

 Gulf Offshore Logistics, LLC, et al., No. 19-71, 2019 WL 7558135, at *2 (E.D. La. Dec. 2, 2019).

         Notwithstanding the above, in an abundance of caution, Defendants will provide Plaintiffs

 with adjusted Reports more directly outlining the experts' total compensation, as well as their

 physical signatures as opposed to electronic signatures that accompanied the initial expert


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                       Page 7
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 8 of 15 PageID #: 26247



 disclosures.

 B.     The Four Factors Weigh in Favor of Allowing Defendants to Amend.

        When a court finds a party’s initial disclosures are insufficient, the court must determine the

 appropriate remedy. LaVerdure & Assocs. v. Depositors, Ins. Co., No. 4:16-cv-00883, 2017 U.S.

 Dist. Lexis 173415, WL 469150 (E.D. Tex. Oct. 19, 2017). In determining the remedy, courts must

 balance four factors: (1) the explanation for failure to properly identify the witness; (2) the

 importance of the testimony; (3) potential prejudice in allowing testimony; and (4) the availability

 of a continuance to cure such prejudice. Id. (quoting Geiserman, 893 F.2d at 791). Based on these

 four factors, the appropriate remedy is for this Court to deny Plaintiffs’ Motion to Strike Defendants’

 Experts, or, in the alternative, to allow Defendants’ to amend their expert disclosure.

        As to the first factor, Defendants addressed the fact that they believe their expert disclosures

 complied with all applicable Rules. See item (4) (supra). As to the second factor, the experts are

 essential to Defendants’ defense, and Defendants would not be able to prove the essential elements

 of their defense without the experts. See LaVerdure, No. 4:16-cv-00883, 2017 U.S. Dist. Lexis

 173415, WL 469150, at *3. Plaintiffs have asserted claims of medical negligence, fraud, and records

 alteration, and Defendants must have an expert to rebut each of Plaintiffs’ contentions. As to the third

 factor, Plaintiffs cannot argue prejudice from the short interim during which they have not had

 Defendants’ experts’ fee schedules. See Daggs, No. 19-71, 2019 WL 7558135, at *2 (holding

 plaintiff suffered no prejudice for the time period of less than one month during which he did not

 have defendants’ experts’ fee schedules). As to the fourth factor, as there is no prejudice, there is no

 need to cure prejudice. See LaVerdure, No. 4:16-cv-00883, 2017 U.S. Dist. Lexis 173415, WL

 469150, at *3.


 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS                    Page 8
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 9 of 15 PageID #: 26248



        Based on the above, the four factors weigh in favor of allowing Defendants to amend their

 disclosure rather than exclude the experts from trial, if this Court determines Defendants’ initial

 disclosure was insufficient.



                                              Respectfully submitted,

                                              /s/ Russell W. Schell
                                              Russell W. Schell
                                              Texas Bar No.17736800
                                              rschell@schellcooley.com
                                              Timothy D. Ryan
                                              Texas Bar No. 17483600
                                              tryan@schellcoo1ey.com
                                              Kristin G. Mijares
                                              Texas Bar No. 24103879
                                              kmijares@schellcooley.com
                                              Schell Cooley Ryan Campbell LLP
                                              5057 Keller Springs Road, Suite 425
                                              Addison, Texas 75001
                                              Tel: 214-665-2000
                                              Fax: 214-754-0060

                                              ATTORNEYS FOR THE HOSPITAL
                                              DEFENDANTS




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS               Page 9
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 10 of 15 PageID #: 26249



                                              /s/ Stacy L. Brainin
                                              Stacy L. Brainin
                                              State Bar No. 02863075
                                              stacy.brainin@haynesboone.com
                                              Anne M. Johnson
                                              State Bar No. 00794271
                                              anne.johnson@haynesboone.com
                                              George W. Morrison
                                              State Bar No. 24007710
                                              bill.morrison@haynesboone.com
                                              Neil Issar
                                              State Bar No. 24102704
                                              neil.issar@haynesboone.com
                                              Haynes and Boone, LLP
                                              2323 Victory Avenue, Suite 700
                                              Dallas, Texas 75219
                                              Tel: 214-651-5000
                                              Fax: 214-651-5940

                                              ATTORNEYS FOR THE UHS DEFENDANTS

                                              /s/ Eric W. Hines
                                              Eric W. Hines
                                              Texas State Bar No. 24010107
                                              eric.hines@cooperscully.com
                                              R. Brent Cooper
                                              Texas State Bar No. 04783250
                                              brent.cooper@cooperscully.com
                                              Chad M. Nelson
                                              Texas State Bar No. 24102930
                                              chad.nelson@cooperscully.com
                                              Cooper & Scully PC
                                              900 Jackson Street, Suite 100
                                              Dallas, Texas 75202
                                              Tel: 214-712-9500
                                              Fax: 214-712-9540

                                              ATTORNEYS FOR THE CHANG DEFENDANTS




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS   Page 10
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 11 of 15 PageID #: 26250




                                              /s/ Edward P. Quillin
                                              Edward P. Quillin
                                              State Bar No. 16431790
                                              equillin@equillinlaw.com
                                              T.B. ‘Nick’ Nicholas, Jr.
                                              State Bar No. 14991700
                                              nnicholas@equillinlaw.com
                                              Quillin Law Firm, P.C.
                                              4101 McEwen Road, Suite 540
                                              Dallas, Texas 75244
                                              Tel: 972-386-6664
                                              Fax: 972-386-6680

                                              ATTORNEYS FOR DEFENDANT
                                              JAMAL RAFIQUE

                                              /s/ Russell G. Thornton
                                              Russell G. Thornton
                                              Texas State Bar No. 19982850
                                              rthornton@trtblaw.com
                                              Thiebaud Remington Thornton Bailey LLP
                                              1445 Ross Avenue, Suite 2500
                                              Dallas, Texas 75202
                                              Tel: 214-954-2200
                                              Fax: 214-754-0999

                                              ATTORNEYS FOR DEFENDANT
                                              SEJAL MEHTA




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS        Page 11
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 12 of 15 PageID #: 26251




                                              /s/ Dana Morgan
                                              Dana Morgan
                                              Texas State Bar No. 24007705
                                              danamorgan@steedlawfirm.com
                                              The Steed Law Firm
                                              250 East Evergreen Street
                                              Sherman, TX 75090
                                              Tel: 903-813-3900
                                              Fax: 903-813-3909
                                              /s/ Jordan Lee Fontenot
                                              Jordan Lee Fontenot
                                              Texas State Bar No. 24098956
                                              jordanfontenot@steedlawfirm.com
                                              The Steed Law Firm
                                              1010 W. Ralph Hall Parkway, Suite 200
                                              Rockwall, TX 75032
                                              Tel: 469-698-4235

                                              ATTORNEYS FOR DEFENDANTS
                                              QUINGGUO TAO, HARMANPREET
                                              BUTTAR, AND TIMOTHY TOM




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS       Page 12
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 13 of 15 PageID #: 26252




                                              /s/ D. Bowen Berry
                                              D. Bowen Berry
                                              Texas State Bar No. 02233280
                                              bberry@settlepou.com
                                              The Berry Firm PLLC
                                              1412 Main Street, Suite 2300
                                              Dallas, Texas 75202
                                              Tel: 214-520-3300
                                              Fax: 214-526-4145

                                              /s/ Gary D. Lykins
                                              Gary D. Lykins
                                              Texas State Bar No. 12715600
                                              glykins@settlepou.com
                                              SettlePou
                                              3333 Lee Parkway, Eighth Floor
                                              Dallas, Texas 75219
                                              Tel: 214-520-3300
                                              Fax: 214-526-4145

                                              ATTORNEYS FOR DEFENDANT
                                              GARY MALONE




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS   Page 13
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 14 of 15 PageID #: 26253



                               CERTIFICATE OF CONFERENCE

        In compliance with the meet and confer requirement in Local Rule CV-7(h), I hereby certify

 that counsel for the Hospital Defendants, on behalf of all Defendants, conferred with Plaintiffs’

 counsel, John Burkhead, regarding the relief requested by Defendants in the foregoing motion. The

 parties were unable to reach an agreement. As such, Mr. Burkhead stated that Plaintiffs are opposed

 to the relief requested by Defendants’ foregoing motion.



                                                     /s/ Russ W. Schell
                                                     Russell W. Schell




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS             Page 14
 2500020/510946.1
Case 4:18-cv-00615-ALM Document 520 Filed 02/03/20 Page 15 of 15 PageID #: 26254



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on

 Plaintiffs’ counsel of record via the ECF System on this 3rd day of February, 2020.



                                                     /s/ Russ W. Schell
                                                     Russell W. Schell




 DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’ EXPERTS        Page 15
 2500020/510946.1
